Citation Nr: 0110016	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-02 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Determination of the proper initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Determination of the proper initial rating for service-
connected residuals of a cold weather injury of the right 
hand, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO): an October 1999 decision which granted 
service connection for PTSD and assigned a 10 percent 
disability rating, and which granted service connection for 
residuals of cold weather injuries to the left and right feet 
and to the left and right hands and assigned a 10 percent 
disability rating for each, and; a June 2000 RO hearing 
officer's decision which denied a TDIU.  During the course of 
this appeal the RO increased the rating for PTSD to 30 
percent, effective as of the date of the original claim for 
service connection.

The veteran also perfected an appeal of a December 1999 
rating decision which granted service connection for loss of 
smell (anosmia) and assigned a noncompensable disability 
rating.  During the course of the appeal the RO granted a 10 
percent rating for this disorder, effective as of the date of 
the original claim for service connection.  The 10 percent 
rating is the highest available under the applicable 
diagnostic code (DC).  See 38 C.F.R. § 4.87, DC 6275 (2000).  
Because this rating constitutes a full grant of the benefit 
sought, the Board lacks jurisdiction to consider this matter 
further.  See AB v. Brown, 6 Vet. App. 35, 38-40 (1993).

The record also shows that the veteran withdrew from 
appellate status several of the issues for which he had 
perfected appeals.  During the veteran's February 2000 RO 
hearing his representative went on-the-record withdrawing 
issues pertaining to evaluation of residuals of cold weather 
injuries of the left and right hands.  In a note to the RO 
dated in June 2000 the veteran listed the issues on appeal as 
"PTSD evaluation, right hand evaluation and individual 
unemployment."  In an August 2000 letter to the veteran the 
RO identified the issues on appeal as involving PTSD 
evaluation, individual unemployability and "evaluation for 
service connected residuals of cold weather injury, right 
foot remain on appeal.  All other issues on appeal have been 
withdrawn."  (Emphasis in original).  Later that month the 
veteran sent a reply to the RO correcting the RO letter by 
stating:  "It should read that the right hand remains on 
appeal."  (Emphasis in original).  In consideration of the 
foregoing, the Board finds that the veteran intended to 
withdraw his appeals on issues pertaining to evaluation of 
residuals of cold injuries to the left and right feet and to 
the left hand.  Therefore, these issues are not before the 
Board on appeal.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as anxiety, 
circumstantial thought processes, problems with personal 
hygiene, impaired sleep, blunted affect and impaired 
concentration, short-term memory and anger control, but not 
by impaired judgment, suicidal ideation, obsessional rituals, 
illogical or obscure speech, near-continuous panic or 
depression, impaired control of violent impulses, spatial 
disorientation, gross impairment in thought processes or 
communication, delusions or hallucinations, inappropriate 
behavior, danger of hurting self or others, disorientation or 
long term memory loss.

3.  The veteran's service-connected residuals of a cold 
weather injury of the right hand are manifested by 
arthralgia, with numbness, tingling and cold sensitivity, but 
not by objectively confirmed tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis or 
X-ray abnormalities including osteoporosis, subarticular 
punched out lesions or osteoarthritis.

4.  The veteran completed three years of high school and has 
a high school equivalency diploma, additional special 
training in various aspects of the aerospace industry, 47 
years work experience including in agriculture, construction 
and in the aerospace industry, as a manager, sales 
representative and engineer, and he last worked in August 
1999.

5.  The veteran is service connected for PTSD, evaluated as 
50 percent disabling following implementation of this 
decision, for residuals of a cold weather injury of the right 
hand evaluated as 10 percent disabling, for residuals of a 
cold weather injury of the left hand evaluated as 10 percent 
disabling, for residuals of a cold weather injury of the 
right foot evaluated as 10 percent disabling, for residuals 
of a cold weather injury of the left foot evaluated as 10 
percent disabling and for loss of sense of smell (anosmia) 
evaluated as 10 percent disabling, for a combined total 
rating of 70 percent.

6.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 
9411 (2000).

2.  The initial 10 percent rating assigned for residuals of a 
cold weather injury of the right hand is appropriate and 
criteria for assignment of an evaluation in excess of 10 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 
(2000).

3.  A total rating based on individual unemployability due to 
service-connected disabilities is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to a higher initial 
evaluations for service-connected PTSD and for residuals of a 
cold weather injury of the right hand because the disorders 
are more disabling than contemplated by the currently 
assigned disability ratings.  The veteran also contends that 
his service-connected disorders render him unemployable.

VA has met its duty to assist the veteran to develop these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and Supplemental SOC for each 
issue on appeal, including notice of the information and 
medical or lay evidence necessary to substantiate the claims.  
The RO verified the veteran's service and obtained and 
associated with the claims file, to the extent possible, 
pertinent records including service medical records (SMRs), 
private and VA medical records, including reports of VA 
examinations during the pendency of this matter, transcripts 
of an RO hearing on the issues on appeal after which the 
veteran had an additional period of 30-days to submit 
evidence, and other records, if any, which the veteran 
identified as pertinent to the claims.

Evaluation of service-connected disorders

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, as is the case here, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

PTSD

The veteran is a former Korean War combat Marine who was 
service connected for PTSD by an October 1999 rating decision 
which also assigned a 10 percent disability rating pursuant 
to DC 9411.  In June 2000, an RO Hearing Officer's decision 
increased the rating to 30 percent pursuant to the same DC 
and effective as of the date of the original claim of 
entitlement to service connection.

The record includes a substantial body of evidence 
documenting the veteran's PTSD.  VA treatment records confirm 
his participation in a PTSD therapy program from at least 
June 1999 to June 2000.  Also associated with the claims file 
are reports of VA PTSD and mental disorders examinations in 
June and July 1999, and in March 2000.  The veteran and his 
representative have submitted nonmedical evidence including 
at least six written lay statements from friends, former 
colleagues and supervisors and the veteran's wife, a copy of 
his work history and copies of newsletters pertaining to 
Korean combat experiences.  A transcript of the veteran's 
February 2000 RO hearing testimony is also of record.

The VA examination reports and the RO hearing transcript 
provide the veteran's own account of his current mental 
status.  He reported having been married twice, to have been 
living with his second wife for about 30 years, to have 
several children and grandchildren with whom he is on good 
terms, and to have close friends with whom he visits weekly.  
He described his relationship with his wife as close and he 
stated that she helps him to maintain good personal hygiene 
when he neglects it.  He described regular activities 
including out-of-state visits with his children and 
grandchildren, helping his extended family work on their 
houses, going out with his wife, seeing movies, fishing and 
working in his yard and garden.  He also reported having had 
about 15 to 19 jobs since service -- keeping the longest for 
about five years -- and not having worked since leaving a 
part-time job in August 1999.  The veteran complained of 
sleep impairment including nightmares, short term memory 
loss, impaired concentration, recurring depression, 
irritability, poorly controlled but nonviolent anger, 
inability to get along with others, anxiety attacks about 
four times a year, emotional numbness, intrusive thoughts of 
combat and hypervigilence.  He blamed his loss of his last 
two jobs on this symptomatology.

Taken together, the three VA examination reports provide a 
consistent picture of the veteran's PTSD disability.  
Objective findings include anxiety, circumstantial thought 
processes, adequate personal hygiene with his wife's 
assistance, impaired sleep, fair eye contact, blunted affect, 
impaired concentration and short-term memory, sleep 
impairment and impaired anger control.  Examination disclosed 
no objective evidence of impaired judgment, current suicidal 
ideation, obsessional rituals, illogical or obscure speech, 
near-continuous panic or depression, impaired ability to 
control violent impulses, spatial disorientation, gross 
impairment in thought processes or communication, delusions 
or hallucinations, inappropriate behavior, danger of hurting 
self or others, disorientation to time or place or long term 
memory loss.  VA physicians who examined the veteran in June 
and July 1999 and in March 2000 assigned Global Assessment of 
Functioning (GAF) scores of 45, 50 and 56, respectively.

Several written lay statements associated with the claims 
file confirm VA examination findings and demonstrate the 
extent of the veteran's social and occupational impairment 
due to PTSD symptomatology.  In a letter dated in July 1999 
the veteran's wife stated that he sometimes embarrassed her 
with public outbursts of anger, that he did not easily show 
love or affection and that he often neglected his personal 
hygiene.  She also stated that he was on very good terms with 
his grandchildren.  A current and long-term, self described 
"best friend" and former colleague of the veteran also 
wrote in July and December 1999 about the veteran's tantrums.  
This writer stated that an inappropriate flare-up once 
damaged the corporate relationship of his employer and 
another company "for some time."  A letter dated in 
November 1999 from another man identified as a friend and 
former supervisor stated that although the veteran was a 
capable employee, his anger outbursts and poor memory "made 
it impossible for us to continue our working relationship."  
In a January 2000 letter, another former supervisor 
acknowledged the veteran's "outstanding" technical 
knowledge and skills but stated that his anger, inability to 
get along with colleagues and impaired memory and 
concentration led to his termination.

Under 38 C.F.R. § 4.130, DC 9411, PTSD is evaluated as 
follows for the 30, 50, 70 and 100 percent ratings, 
respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

In consideration of the foregoing, the Board finds that the 
veteran's PTSD symptomatology is most appropriately rated as 
50 percent disabling under DC 9411.  The record provides 
ample evidence of the veteran's occupational and social 
impairment in home and work contexts.  Medical evidence 
clearly identifies the veteran's poorly controlled anger, 
short-term memory loss and impaired concentration as among 
the symptoms attributable to his PTSD.  Lay evidence clearly 
demonstrates that these symptoms have embarrassed his wife 
and have actually reduced his occupational productivity and 
reliability to the extent that they cost him two jobs.  Other 
symptoms including anxiety, circumstantial thought processes, 
flawed personal hygiene, and blunted affect are well 
documented.  In addition, GAF scores closely clustered around 
50 support a finding of serious impairment in vocational and 
social functioning due to PTSD, consistent with a 50 percent 
rating under the former DC 9411.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126.

However, the veteran's PTSD symptoms are not shown to be 
sufficiently incapacitating  to support a 70 percent 
evaluation.  The veteran's work history shows him to have 
been employed steadily since his separation from service.  
His technical job skills are good.  He has maintained a 
stable home life with close connections with his extended 
family, members of whom he travels out-of-state to visit.  He 
also maintains long-term friendships and other interests 
including home repair, watching movies, fishing and 
gardening.  Moreover, there is no evidence of other symptoms 
consistent with a rating in excess of 50 percent, including 
impaired judgment, suicidal ideation, obsessional rituals, 
illogical or obscure speech, near-continuous panic or 
depression, impaired violent impulse control, spatial 
disorientation, gross impairment in thought processes or 
communication, delusions or hallucinations, inappropriate 
behavior, danger of hurting self or others, disorientation or 
long term memory loss.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the veteran's PTSD has manifested 
itself to a degree sufficient to warrant a 50 percent 
schedular rating.  The symptomatology associated with the 
veteran's PTSD is not shown to more nearly approximate the 
schedular criteria for the next higher 70 percent evaluation.  
See 38 C.F.R. § 4.7.

Residuals of a cold weather injury of the right hand

The veteran was service connected for residuals of a cold 
weather injury of the right hand by an October 1999 rating 
decision which also assigned a 10 percent disability rating 
pursuant to DC 7122.

Evidence pertaining to a cold weather injury of the right 
hand includes a report of a March 2000 VA cold injury 
examination, a contemporaneous X-ray report and a June 2000 
report addendum, a November 1999 letter from a private 
physician who had treated the veteran for cold injuries, July 
1999 letters from the veteran's wife and a friend, the 
February 2000 RO hearing transcript and a variety of printed 
material pertaining to cold injuries and to conditions of 
Korean War service during the time of the veteran's tour of 
duty.

The report of the March 2000 examination and a June 2000 
addendum establish that subjective reports of pain, and cold 
sensitivity resulting in numbness and fingertip discoloration 
constitute the current sequelae of the veteran's right hand 
cold injury.  The report includes the veteran's account of 
having been given no special treatment in service after his 
exposure to sub-zero temperatures for extended periods during 
his tour of combat duty in Korea.  The veteran also reported 
current right hand cold sensitization, numbness, tingling and 
cold-induced fingertip discoloration, chronic right wrist 
pain and pain upon motion, stiffness, weakness and limitation 
of motion, and absence of right hand tissue loss amputations, 
hyperhidrosis, fungal infections, frostbite or breakdown 
ulceration, disturbed nail growth, skin cancers, ulcers, 
scars, sleep disturbances or skin thickening.  Objective 
findings included slight edema of the index, middle, ring and 
little fingers, range of right wrist motion of 65 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 20 degrees of 
radial deviation and 45 degrees of ulnar deviation with pain 
upon wrist manipulation, pink color, two-second capillary 
refill, skin smooth, warm and dry to touch, scant hair 
growth, normal nails and reflexes, and absence of 
ulcerations, fungus or other infections, scars, muscular 
atrophy or weakness, deformity, swelling, callus, loss of 
digit or tissue or evidence of Raynaud's phenomenon.  X-rays 
disclosed changes in the right hand carpal bones with 
particular widening of the lunate triquetrum space suggesting 
possible underlying ligamentous instability and/or changes.  
The examiner diagnosed right hand degenerative changes and no 
objective evidence of a cold injury.  In the June 2000 
addendum to the examination report the examiner identified 
only subjective evidence of a right hand cold injury, noting 
right wrist arthralgia and the veteran's report of constant 
numbness and tingling during cold weather exposure and marked 
cold sensitization.

The private physician's November 1999 letter confirmed his 
treatment of the veteran from 1971 to 1981 for cold injury 
residuals including recurrent pain, numbness and diminished 
function of the veteran's fingers when exposed to cold.  The 
letter also states that records of this treatment no longer 
existed.  The veteran himself reported right hand pain as the 
primary residual symptom associated with his right hand cold 
injury.  His RO hearing testimony includes a reference to 
nighttime hand pain and heightened sensitivity to cold.  In 
her July 1999 letter the veteran's wife stated that the 
veteran had to wear heavy gloves when he went outside in 
winter.  A friend and former colleague of the veteran also 
provided a letter dated in July 1999 stating that he and the 
veteran had to stop pheasant hunting in winter because of the 
veteran's intolerance to cold.

Under 38 C.F.R. § 4.104, 7122 (2000), pertaining to residuals 
of cold injuries, a 30 percent disability rating is warranted 
when manifestations in the affected body part include 
arthralgia or other pain, numbness or cold sensitivity plus 
two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities including osteoporosis, 
subarticular punched out lesions, or osteoarthritis; a 20 
percent disability rating is warranted when manifestations in 
the affected body part include arthralgia or other pain, 
numbness or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis or X-ray abnormalities including osteoporosis, 
subarticular punched out lesions, or osteoarthritis, and; a 
10 percent disability rating is warranted when manifestations 
in the affected body part include arthralgia or other pain, 
numbness or cold sensitivity.

Upon review of the evidence and the law, the Board finds that 
the record supports a disability rating of no more than 10 
percent for residuals of a right hand cold injury under DC 
7122, the only schedular criteria applicable to this 
disorder.  The VA examiner's report, as clarified by the 
addendum, clearly finds only arthralgia, numbness, tingling 
and cold sensitivity to be associated with the veteran's in-
service cold injury.  Objective medical findings do not 
confirm tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis or X-ray 
abnormalities including osteoporosis, subarticular punched 
out lesions, or osteoarthritis, which would be required for a 
higher rating under this DC.  Although medical evidence 
confirmed right hand symptomatology including degenerative 
changes, slight edema and slight limitation of right wrist 
motion with pain, it is clear from review of both the 
examination report and the addendum that the examiner did not 
find these to be manifestations of a cold injury.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the veteran's residuals of a 
right hand cold injury are not manifested to a degree 
sufficient to warrant a schedular rating in excess of 10 
percent.  Symptomatology associated with the veteran's 
residuals of a right hand cold injury is not shown to more 
nearly approximate the schedular criteria for the next higher 
20 percent evaluation.  See 38 C.F.R. § 4.7.

Extraschedular evaluation

In reaching its decision, the Board considered the history of 
the veteran's PTSD and residuals of a right hand cold injury 
and possible application of other provisions of 38 C.F.R., 
Parts 3 and 4, (pertaining to extraschedular evaluation) 
notwithstanding whether the veteran or his representative 
requested such consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  However, the Board finds that 
the record does not show the veteran's disabilities to be so 
exceptional or unusual as to render application of the 
regular schedular standards impractical.  The evidence of 
record does not show that these disorders have interfered 
with employment beyond the level contemplated by the assigned 
evaluation or necessitated frequent periods of 
hospitalization.  Absent these or similar issues, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Total disability rating based upon individual unemployability

A veteran is entitled to a TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not his age or impairment 
caused by nonservice-connected disabilities.  38 U.S.C.A. 
§§ 3.341, 4.16, 4.19 (2000).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a) (2000).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an 
extraschedular analysis.  Id.

Review of the record discloses that the veteran is service 
connected for PTSD, now evaluated as 50 percent disabling, 
for residuals of a cold weather injury of the right hand 
evaluated as 10 percent disabling, for residuals of a cold 
weather injury of the left hand evaluated as 10 percent 
disabling, for residuals of a cold weather injury of the 
right foot evaluated as 10 percent disabling, for residuals 
of a cold weather injury of the left foot evaluated as 10 
percent disabling and for loss of sense of smell (anosmia) 
evaluated as 10 percent disabling, for a combined total 
rating of 70 percent.  Therefore, he satisfies the minimum 
percentage threshold for individual unemployability.  See 38 
C.F.R. § 4.16(a).  The question remains, however, whether the 
disability renders him unable to obtain and retain 
substantially gainful employment.  Determination of a 
veteran's capacity to engage in substantially gainful 
employment requires consideration of specific facts presented 
by each case as follows:

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  
Furthermore, the veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. at 529.  
The VA considers level of education, special training and 
previous work experience, but not age or impairment caused by 
nonservice-connected disabilities when determining whether a 
veteran is unemployable.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  According to his TDIU application, he completed 
three years of high school and has a high school equivalency 
diploma, additional special training in various aspects of 
the aerospace industry, 47 years work experience including in 
agriculture, construction and in the aerospace industry, as a 
manager, sales representative and engineer and last worked in 
August 1999.

Although the veteran has not averred that his loss of smell 
has contributed to unemployability, he has presented both 
oral and written evidence to support his claim that residuals 
of his cold injury contributed to his unemployability.  He 
testified at his RO hearing that foot pain attributable to 
his cold injuries forced him to quit work requiring use of a 
ladder.  A private physician's previously discussed November 
1999 letter appears to confirm the testimony by stating that 
between 1971 and 1981 the veteran had bilateral foot 
dysesthesia preventing him from painting and hanging 
wallpaper and requiring him to move to another city for 
different employment.  Although VA examinations in August 
1999 and March 2000 identified several bilateral foot 
disorders including degenerative arthritis, onychomycosis and 
calluses, examination reports including the June 2000 
addendum do not attribute these disorders to a cold injury.

The veteran also testified that his termination from his two 
last aerospace-related jobs was attributable to increasing 
PTSD manifestations.  Two former supervisors who terminated 
the veteran for service-connected mental disability have 
questioned his continued career potential in the aerospace 
field.  In a November 1999 letter one of the former 
supervisors wrote that he felt that the veteran "was 
unemployable in the aerospace industry."  Another former 
supervisor wrote in January 2000 that he believed that the 
veteran "would be unemployable in any management position in 
the aerospace industry."

The Board finds that the evidence of record in this case does 
not demonstrate that the veteran is unemployable as a result 
of his service-connected disorders.  No medical evidence 
demonstrates either that his service-connected disabilities 
jointly or severally produce unemployability or that the 
veteran is unemployable at all.  Furthermore, assuming 
without deciding that manifestations of the veteran's cold 
injury precluded him from working on ladders, there is no 
evidence that he would not be fully capable of performing 
more sedentary work.  Indeed, the veteran's private physician 
suggested as much in the November 1999 letter.  Similarly, 
notwithstanding letters expressing doubt as to the veteran's 
capacity for a particular type of work in a particular 
industry, his two former supervisors praised the veteran's 
"outstanding" knowledge and skills, thereby suggesting his 
potential for gainful employment in another sphere.

In light of the above, the Board finds that the evidence does 
not establish that the veteran's service-connected 
disabilities, alone, are sufficiently severe as to preclude 
him from securing or following a substantially gainful 
occupation.  Accordingly, the veteran's TDIU claim must be 
denied.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 50 percent evaluation for PTSD is granted.

A rating in excess of ten percent for residuals of a cold 
weather injury of the right hand is denied.

Entitlement to a total disability rating based upon 
individual unemployability is denied.



		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

